AO 106(Rev.01/09)ApplicationforaSearohWarrant                                                    CLERK'8 oFncs
                                                                                                                      D      COURT
                                                                                                                       ON,vA
                                 U M TED STATES D ISTRICT C OURT                                                    FILED
                                                                                                          0CT 2! 2g19
                                                          forthe
                                                 W estem DistrictofVirginia                             JU
                                                                                                       By      c.     LEy ctznx
                                                                                                         :    ..
                                                                                                              EP            Iq
           ln theM atteroftheSearch of                       )
        pr/c/ydescrlbethepropert.vtobesearched               )
        orf#eplz
               /.kthepersonbyntraeandaddress)
               .

                 14390 HeatherDri
                                ve
                                                             )
                                                             )
                                                                        casexo.).1q KJ )9 :
                     Bristol,VA                              )
                                                             )
                                      A PPLICATION FOR A SEARCH W ARQANT

         1,afederallaw enforcementofficeroran attom ey forthegovo ment requesta search warrantand stateunder
penaltyofperjurythst1havereasontobelievethatthereisnow concealedonthefollowingpersonorproperty
located in the         W estem           Districtof              Virginia          (idenû.fytheperson ordescribepropertyto
besearchedandgiveitslocationl: 14390HeatherDrive,Bristol,VA -toincludetheresidence,curtilaje,garages,
                                 outbuildings,campers,persons present,vehicles present,and vehlclesinthe immediate
                                 vicinityofthe residence (providedtheoperatorsoforkeystosaidvehiclesare presenton
                                 thepremises).AttachmentA consistsofaphotographoftheresidence.
        '
        fheperson orproperty tobe searched,described above,isbelieved to conceal(identl
                                                                                      h thepersonordescribethe
propert
      ytobesefzcë : seeAttachmentB



         ThebasisforthesearchunderFed.R.Cn'm.P.41(c)is(checkoneormorel'
                                                                      .
              / evidenceofanrime;
              é contraban;frlvitsofcrime,orotheritemsillegallypossessed'
                                                                       ,
              dpropertydesignedforuse.intendedforuse,orusedincommittingacrime;
               O aperson to bearrested oraperson whoislmlawfully restrained.

       '
       l'hesearch isrelatedtoaviolation of            21   U.S.C.j 846/841(a)(1) .andtheapplicationisbasedonthese
facts:SeeAttachmentC                                          and/or 841(a)(1)


         V Continuedontheattachedsheet.
         O Delayednoticeof              days(giveexactendingdateifmoreth% 30days:                            )isrequested
             under18U.S.C.j3103+ thebask ofwhichissetforthontheattachedsheet.

                                                                 'N
                                                                                  Applicant'
                                                                                           s signature

                                                                              Bri
                                                                                an Snedeker,SpecialAgent
                                                                                  Printedname= J title

Swom tobeforem eand signed in m ypresence.


oate: 1o %//y                                                                       A tfge% lpwfpzre
City and state:       Abingdon,M rginia                                       Pamela Meade Sargent,USMJ
                                                                                  Pri
                                                                                    nted at
                                                                                          w lgand fffle

           Case 1:19-mj-00148-PMS Document 1 Filed 10/28/19 Page 1 of 7 Pageid#: 1
                     A TTA C H M EN T A




                     14390 HeatherDrive,Bristol,VA




Case 1:19-mj-00148-PMS Document 1 Filed 10/28/19 Page 2 of 7 Pageid#: 2
                                A TTA CFIM EN T B


1. M ethamphe#smine,methamphetlminedistributionparaphemaliaincluding(butnot
   limitedto)scales,clxttingmaterial,plasticbaggies,wrappingmaterial;eledronic
   commllnicationdevices(suchascellulartelephones)llantareusedtocommunicate
   with otherdrug lafsckers/co-conspirators,
                                           ' electronicequipmentused forcotmter-
   surveillancetoincludevideosuweillancesystemsandrelatedDVRS(digitalvideo
   recorders),scanners,andanti-buggingdevices.
2. Firearms,includingbutnotlim itedto handguns,rifles,and shotgunsthatare
   com monly used by individualsto protectcontrolled substancesand related drug
   proceeds/assets.Firesrms,oftentim esstolenaarealso routinely bartered in exchange
   forconkolled substxnces.

3. Books,recordsaledgers.notes,and videospertaining totheillicitdistributionv
   purchasing,andtransportingofm ethsm phelnm ine.
4* M essages,letters,telephonenumbers and addressesrelatingto custom ers,' suppliers,
                                      !.

   and otherco-conspiratorsinvolved m th theillicitdistributionopm chasing,and
   transportingofm etlmm phetamine.Thesem essages,letters,telephonenllmbers,
   andaddressesmaybem ittenon personalcalendars,personaladdressand/or
   telephonebooks,Rolodex type indices,notebooks,loosepiecesofpaper,and found
   in mail.

5. PhotographsandWdeosdepictingmethsmjhetsmine,drugdistribution
   paraphernaliaasubstantialassets.coe onsplrators,and personsw11
   m ethsm phelnm ine#

6. Books,ledgers,receipts,bank statem ents,cashier'scheclcs,and otheritem s
   evidencing the acquisition,secreting,transfening and/orconcealmentofassetsorthe
   expendim reofnarcoticsproceeds.

7. Item sorarticlesofpersonalproperty tending to show ownership,dominion,or
   controlofthepremises/property/vehicles.Suchitemsorarticlesinclude(butarenot
   limitedto)m rsonalidentiscationvm rsonalcorrespondence,diaries,checkbooks,
   notes,photographs,keys,receipts,m ail,m rsonaltelephoneand addressboob ,
   videos,andmotorvehiclerelateddocuments(titles/registrations).
8. Largeamountsofcurrency(exceeding$1000.00)orreadilytcemsportedassets
   whichareusedascashequivalents(c%hier'schecks,prepaidmoney/creditcards,
   moneyordersetc.)
9. ltem slisted inParagraphs3 through 7 m aybestored in digitalmedia.Therefore,
   digitalmedia(includingbutnotlimitedtocomputers/computerharddrives,digital
   videorecorders(DVRs),lloppydisks,CD's,flash/jllmydrives,personaldigital
   assistants(PDA's),cellulartelephones/smartphones,(11$+1cameras,PODs,PADsa
   etc.)aretobeseizedandexaminedfortheitemslistedinParapaphs3through 7.

Case 1:19-mj-00148-PMS Document 1 Filed 10/28/19 Page 3 of 7 Pageid#: 3
                                 ATTACHM F,
                                          NTC

                                 AFFD AVIT of
                           SpecialAgentBrian Snedeker
                          DrugEnforcem entAdminiskation
                                 Bristol,Virginia


1. 1,SpecialAgentBrian Snedeker,being duly swornhereby deposeand say:

2.Thepurpose ofthisapplication and affidavitisto securea search warrantforthe
  prem iseslm own as 14390HeatherDrive,Bristol,VA.Thisaffiantpafter
  obuiningand reviewing information,believesthere isevidence ofdistribution of
  m ethamphetam ineand/orconspiracy to distributem etham phetaminein violation of21
  USC 841(a)(1)and 846/841(a)(1)at14390HeatherDrive,Bristol,VA.
3.lam aSm cialAgentw1t11theDrugEnforcementAdminiskation(DEA)andhave
  beensoemployedforapproximately(28)years.Duringmyemploymentlhave
  received com prehensiveclassroom t' rainingf'rom theDrugEnforcem ent
  Adminiskation in specialized narcoticinve'stigativem attersincludingbutnotlimited
  to drug interdiction,drug detection,m oney launderingteclmiquesand schemes,
   sm uggling,andthe investigation ofindividualsand organizationsinvolvingthe
   sm uggling,cultivation,m anufacturing,and illicittrafficking ofcontrolled substances
   and conkolled substanceprecursors. 1have pe cipated in the invesigationsand
   subsequentarrestsofhundredsofindividualsinvolved w1t11thekam cking of
  methamphetamine(aSchedule11ControlledSubslance).1havealsoexecuted
  hundre.dqofsearch warrantsrelated tothekam cking and m anufacturing of
  m ethamphetnm ine.

4. The factssetforth in thisafsdavitareknown tom e asaresultofmyparticipation in
   theinvestigation ofCyriffen Ferguson and inform aéonprovided to meby other1aw
   enforcementoftlcers,probation officers,andinformation provided to m eand/orother
   1aw enforcem entoflicersbyadmitted methamphetam inetraftk kersand/orusers
   and/orconfidentialsources. Any referencetothegenderofany unnam ed persons
   within thisafsdavitdoesnotnecessarily reflectthetruegenderofsaidpersons.

5.Dun'ngSeptember2019,aconfdentialsource(hereaqerreferredtoas<ICSD advised
   1aw enforcem entthatGriflbn Ferguson wasametham phetnminesource ofsupply in
  theSullivan County,TN'area.TheCShasprovidedinformation(names,
  addresses/locations)relatedto Gri/enFerguson'sassociates/suppliersthathn-qbeen
   verifiedby m ultiplelaw enforcementagencies. TheCS also advised1aw
   enforcem entthatGriffen Ferguson'sm otherhad been arrested in Georgia. Law
   enforcementwasabletoverifythearrestanddiscoveredthatFerguson'smother(a
   residentofSullivanCounty,'1N)hadbeen arrested onmultiplechargesincluding
   possession with intentto distribute methamphetam ine and otherdrugsaAershewas
   apprehendedduringearly September2019with approximately(7%)kilogramsof
   metham phetamine.

6.On October11,2019,NicklousCom and DanteM yleswerearrested inJobnKon
  City,'IN afterthey werefoundtobein possession ofvariousdnlgsincluding

Case 1:19-mj-00148-PMS Document 1 Filed 10/28/19 Page 4 of 7 Pageid#: 4
   approximately(3+)kilogramsofmethamphetnmine.A subsequentreview by1aw
   enforcementofthecellulartelephoneactivitybetween Com 'sknown cellular
   telephonenumberand thecellulartelephonenumbercurrently utilized by GriFen
   Fergusonrevealedthatfrom 09/10/2019- 10/09/2019therewere(374)
   contads/attempted contactsbetween thetwophones.

7. Duringthelasttendays,anindividual(hereafterrefen'
                                                   edtoasGçrfraffickerA'')
   wasaaestedwithin theW estern DistrictofVirginiaaher1aw enforcem ent
   encountered TraffickerA in possession ofm ethàmpheum ine,digitalscales,and
   approximately $500 USC.Traftk kerA adm itted being am etham phetamine
   traffickerwho sellsmethamphetam ineby theounce and pm chasesm ethamphetam ine
   by multi-otmces. TraffickerA claim ed thatone ofhermulti-otmce
   m etham phelaminesom cesofsupply wasan individualnamedGr dffen>'. Tlao cker
   A claim ed thatRcyrifl-
                         en''isalwaysarmed w1t11agun.Aqerspeaking w1t11TraG cker
   A aboutantlmberofm alemethamphetnm inetrao ckersand otherpersons,1aw
   enforcem entshowed Tm ffickerA an inp ge/photograph ofan individual9om an
   internd socialmediapageandmskedTraG ckerA ifsherecognizedthesubject.
   Tram ckerA identified the individualasRGriffen''.Thephotograph wasofGriffen
   Ferguson.

8. Law enforcementhasreviewedmultiplerecordedjailtelephonecallsbetween
   GriffenFergusonandhisincarceratedmother(reference!5above)andother
   personts).CallsduringSeptemberandOctober2019revealedGriffenFerguson
   acknowledgingpossessingm ultipleflrearm s. During onerecorded telephonecall
   thatwasm adeduring late October2019,GriFen Ferguson'smotherinquired asto
   how Ferguson wasobtaining money. Ferguson responded thathe wasdoing whathis
   motherdid(law enforcementbelievesthatFergusonwaslettinghismotherknow that
   hewmssellingdrugsasFerguson'smotherisau own drugtram cker).Dun'ngone
   telephonecallwithhismother,Fergusontoldherthathemade3000outof400(law
    erlforcementbelievesthatFerguson waslettingllism otherknow thathetook $400 in
   methamphetamineandsolditfor$3000ormadea$3000prost).
9. A review ofGriffen Ferguson'scriminalhistoryby 1aw erlforcem enthasrevealedthe
   following:

    * 2016 arrestin Sullivan County,TN forvariouschargesincludingpossession of
      methamphelamineforresale(dispositionpending).
    . 2016 arrestin W ashington County V A for2nddep ee m urder, use ofa flrearm in
            -                           !
     comm lssion ofafelony,andm aliclouswounding in relation tothe shooting death
     ofaknown Sullivan County,'I'N m ethamphetam inetraG cker.Ferguson
      subsequently pled guiltyto voluntary manslaughterand wasreleased from custody
      and placed on supervisedprobation dming2019.

    * Ferguson isawanted person kfugitiveashefailed to appearin courton 09-18-2019
     inrelationtohis2016arrestinSullivan Cotmty,'
                                                rN (listedabove).An arrest
     warrantforFailtlretoAppearwmsissued on 09-19-2019.


Case 1:19-mj-00148-PMS Document 1 Filed 10/28/19 Page 5 of 7 Pageid#: 5
10.Griffen Ferguson ison probation outofVizginiain relationto bisvoluntary
   manslaughterconviction.Heis/wasbeing monitored by theTennesseeDepartment
   ofCorrections(D OC)BlountvilletsullivanCotmty,'
                                                 IN)FieldOm ceforProbation
   andParoleasFerguson claimed hewasgoing to residein Sullivan County,TN upon
   bisrelease*om custody in Virginia.Thisam antrecently spokew 1t11aprobation
   om cerintheBlounw ille,TN Probation and Paroleoo ce.'   rhe probation oG cer
   advised thatGriffen Ferguson missed hisprobation officeappointmentson August8,
   2019 andAugust12,2019 and wasnotathislistedresidencein Sullivan County,TN
   onAugust28,2019.Furtherinvestigation into Ferguson'ssupervision revealedthat
   onAugust28,2019,aprobationofficerleftabusinesscardwithanindividual(who
   claimedshedidnotknow thewhereaboutsofFerguson)atFerguson'sclaimed
   addressand asked the individualto haveFergusonto contctthe probation oftker
   upon Ferguson'sreturn.No contact*om Ferguson hasbeen received.Thisaffant
   alsospokerecentlyw11 asupewisingprobationom cerinW ashingtonCounty,VA
   who advisedthatacapias(tobeissuedinVirginialforabscondingisbeingpursued
   on Ferguson.

11.Tltisaffiantisawarebased on histraining,experience,and conversationswith other
   1aw enforcem entofficersthatindividualswho distributeand/orconspireto distibute
   m ethamphetaminetypicallym aintain methamphetam ine,m ethamphetm ine
   distributionparaphernalia(small,plastic,Ziploc-typebaggies,digitalscales,etc.),
   notes,records,messages,andtelephonenumbers(pertainingtomethamphetamine
   t'
    raflickingrelated conocts/co-conspgators/customers),and otheritemsaslistedand
   explainedonAttachmentB (oftheApplicationandAm davitforSearchW arrantto
   whichthisaœ davitisattached)ontheirr rsons,insidetheirresidences(andthe
   residences/distributionlocationstheyutillzefornarcoécstram ckingpurposes)and
   relatedjarages,outbuildings/lmrnK,campers,vehicles(orthevehiclestheyoperate),
   andinsldeofvelliclesregisteredto otherpersonswhen thosevehiclesare parked at
   orin theim mediatevicinityofthetrax cker>s/conspirator's
   residence/propeo /distribution location.
12.Thisaffiantisawarebased on llistraining,experience,and conversationswith other
   1aw enforcem entom cersthatpersonswho distributeand/orconspireto (listribute
   m ethamphetamineroutinely have individualswho arecustomersand/orco-
   conspiratorspresentattheirresidences(andtheresidences/disG butionlocations
   theyutilizefornarcoticstram ckingpurposes)andrelatedagarages,
   outbuildings/bnrnK,and campers. 'rhesecustom ers/co-conspiratorsaretypically drug
   usersanddrugkao ckersthemselvesastheygenerallysellsome(ifnota11)ofthe
   m etlmmphetnminethey purchasein orderto m akeaproft,pay fortheirown dnzg
   habits,orboth.'Ihesecustom ers/co-conspiratorsoqen illegallypossess
   m ethnmphetamineanddrug useparaphernalia alongwithnotes,records,m essages,
   andtelephonenumbers(pertainingtotheacquisition/distdbutionof
   methnmphetamine),andotheritemsaslistedandexplainedonAttachmentB (ofthe
   ApplicationandAffidavitforSearchW ananttowllichthisaffidavitisattached)on
   theirpersonsandintheirvehicles(orthevehiclesthey operate)which areoûentimes
   parked atorin the imm ediatevicinity oftheirsom ces'/co-conspirators'
   residences/propeG es/disG buéon locations.


Case 1:19-mj-00148-PMS Document 1 Filed 10/28/19 Page 6 of 7 Pageid#: 6
13.M ethamphetam inetraftkkersareregularly found to bem ethamphekm ineusersas
   well.M ethamphetamineuseroutinely causesindividualsto actin aparanoid,
   aggressive,and oftentimespanickedm annerthereby presenting a significantly
   increased levelofdangerto 1aw ee orcem ent. M ethamphelmm inetraG ckers
   routinelym aintain/utilizefirearm sto protecttheirmethamphetnm ine,related
   proceeds,and saleslocations,andthtlspresenta signiscantly increased levelof
   dangerto 1aw enforcement. Based upon the aboveandtheinformation contained
   within!7,!8,!9, and:10,tllisaffiantbelievesthereisreasonablesuspicionthat
   knocking andannouncingthepresenceof1aw enforcem entoftk ersatthetim eofthe
   execution ofthissearch wm antwouldprove dangeroustothe1aw enforcement
   oftk ersinvolved in theexecution ofthesearch wanant.

14.Law enforcementhasdetermined through eleckonicand physicalsurveillanceas
   wellasrecordedjailtelephonecallsthatGriffenFerguson'scurrentu ownresidence
   is 14390HeatherDrive,BristolVA.

15.Basedupon thefactssetforth above,Ibelievethereisprobablecause forthe
   issuanceofa search warrantfortheprem isesknown as 14390 HeatherDrive,Bristol,
   VA (locatedwithintheW esternDistrictofVirginia)asthereisprobablecauseto
   believethatthereisevidenceofaviolationof 21USC 841(a)(1)and 846/841(a)(1)
   atsaid prelnises.




 BrianSnedeker,SpecialAgent(DEA)
                                               /o-Dat
                                                  k8-e
                                                       R l)

Subscribedandswomtobeforeme,thisthe
inAbingdon,Virginia.
                                                  dayof                          ?

                                               Pam elaM çade Sargent
                                             United StatesM agistTateJudge
                                              W estem DistrictofVirginia




Seen by:


      /s/Roy F.Evans                         10-28-2019
    Roy F.Evans,SAUSA                           D ate


Case 1:19-mj-00148-PMS Document 1 Filed 10/28/19 Page 7 of 7 Pageid#: 7
